People v Zosya (2020 NY Slip Op 05470)





People v Zosya


2020 NY Slip Op 05470


Decided on October 06, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: October 06, 2020

Before: Friedman, J.P., Webber, Kern, Moulton, JJ. 


Ind No. 3621/2016 Appeal No. 11942 Case No. 2018-04330 

[*1]The People of the State of New York, Respondent,
vMarina Zosya, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Jody Ratner of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Jennifer Westphal of counsel), for respondent.

Judgment, Supreme Court, New York County (Mark Dwyer, J.), rendered January 5, 2018, convicting defendant, upon her plea of guilty, of grand larceny in the first degree, and sentencing her to a term of three to nine years, unanimously modified, as a matter of discretion in the interest of justice, to the extent of reducing the prison
component of the sentence to a term of two to six years, and otherwise affirmed.
We find the sentence excessive to the extent indicated. The record does not
establish a valid appeal waiver.	
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: October 6, 2020